DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 24, 2022.
Claims 6, 10, 13 and 30 have been cancelled.
Claim 31 has been added.
Claims 1-5, 7-9, 11-12, 14-29 and 31 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
On line 2 of claim 8, the phrase “any one of claims 1” has been deleted and replaced with the phrase “claim 1”.
On lines 1-2 of claim 15, the phrase “any one of claims 12” has been deleted and replaced with the phrase “claim 12”.
On lines 1-2 of claim 18, the phrase “any one of claims 12” has been deleted and replaced with the phrase “claim 12”.
On line 1 of claim 20, the phrase “claim 13” has been deleted and replaced with the phrase “claim 12”, since claim 13 has been cancelled by the applicant.
On lines 1-2 of claim 29, the phrase “any one of claims 12” has been deleted and replaced with the phrase “claim 12”.
The Abstract has been deleted and replaced with the following:
The present invention relates to an underwater drone which is an unmanned mobile which can move in the water, and more particularly to a communication system for the underwater drone which performs communication between the underwater drone and a land-based controller (or maneuvering device).  The present invention also relates to an airlock apparatus for the drone which transfers the drone into or from facilities or containers, or equipment sealed (or closed) against surrounding environment.  The communication system for an underwater drone includes an underwater drone (1) configured to move in the water, at least one transmitting and receiving antenna (2) provided in an area where the transmitting and receiving antenna (2) can communicate with the underwater drone (1) by wireless communication, and a controller or a maneuvering device (5) connected to the at least one transmitting and receiving antenna (2) by a wired cable (4) and configured to control the underwater drone (1).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The communication system for an underwater drone as claimed is not shown or suggested in the prior art because of the use of a communication system which includes at least one transmitting and receiving antenna that can communicate with an underwater drone  by wireless communication, where said antenna has a transmitting and receiving end that is inserted into a pump casing that is filled with water and includes an impeller.   The prior art also does not show or suggest the use of said communication system including a controller that is configured to control a plurality of underwater drones, where said drones store their own numbers and execute instructions addressed to themselves from said controller, and if said drones receive instructions addressed to other drones, then said drones retransmit said instructions to said other drones.        The prior art also does not show or suggest the use of a drone airlock apparatus which includes a pressure regulating apparatus that is configured to equalize a pressure in an interior of an airlock chamber with a pressure in an internal space.
The prior art as disclosed by Mitsubishi Heavy Industries, Ltd. (JP 4-55498) shows the use of a communication system for an underwater drone which is comprised of at least one transmitting and receiving antenna that can communicate with said underwater drone by means of wireless communication, and a controller that is connected to said antenna by means of a wired cable.  Klinger et al. (US 10,185,321) discloses an unmanned vehicle system with a wireless communication network and a controller, where wireless communication between each of a plurality of unmanned vehicles is possible through said wireless communication network.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 12, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617